Mr. Justice Culver
dissenting in part.
I agree with the Court of Civil Appeals that the findings of the jury, to wit, that Beaty was in possession of facts that would have put an ordinarily prudent person upon inquiry that it diligently pursued, would- have led to the discovery, prior *414to May 28, 1946, that the agreements as written did terminate its purchase rights with respect to the two tracts, and that Beaty failed to exercise reasonable diligence to discover the legal effect of the agreement and would have done so by the exercise of reasonable diligence, are supported by the evidence.
I therefore dissent in part.
Opinion delivered Dec. 4, 1957.